*310Judgment, Supreme Court, Bronx County (William C. Donnino, J., at hearing; Martin Marcus, J., at trial and sentence), rendered July 1, 2003, convicting defendant, after a jury trial, of four counts of murder in the second degree, and sentencing him to an aggregate prison term of 75 years to life, affirmed.
The motion court properly denied defendant’s motion to suppress statements and physical evidence. Probable cause was established through a very lengthy chain of incriminating circumstances. While each piece of information, viewed singly, might have had an innocent explanation, the information provided probable cause when viewed as a whole (see People v Bigelow, 66 NY2d 417, 423 [1985]).
The trial court properly denied defendant’s mistrial motion based on his assertion that one juror was “grossly unqualified” because he tried to inteiject into the jury deliberations facts not in evidence, including information concerning codefendant Luis Garcia’s severed case. The court conducted a “probing and tactful inquiry” of each juror, including the allegedly offending juror, in the presence of counsel and defendant (see People v Buford, 69 NY2d 290, 299 [1987]; see also People v Rodriguez, 71 NY2d 214, 219 [1988]; CPL 270.35).
During the second day of deliberations, the foreperson told the court that juror Navarro “during deliberation has been trying to bring up information that he learned outside of the trial.” The foreperson stated that, “a couple of times” during deliberations, Navarro announced, “can I please just tell you something, you know, that I know.” The foreperson believed she “knew where he was going,” and so cut him off. The only specific comment Navarro purportedly made “was that [separately tried co-defendant] Garcia was scum and that he was a drug dealer.” However, the record demonstrates that Navarro could have formed such an opinion based upon the testimony at defendant’s trial, and defense counsel argued to the jury that Garcia alone was the murderer, in addition to being a “con artist” and a “thief’; counsel also mentioned that “this was a big case,” a “publicity case,” a “press case,” a “case that was reported in the print media.” The foreperson asserted that there was “kind of a buzz” among some of the jurors that Navarro had read about the case in the newspapers and that he implied he knew some of the people involved or their relatives. The foreperson suspected that Navarro had tried to speak to other jurors in the bathroom, but did not know what actually transpired.
Upon being questioned by the court, Navarro unequivocally denied reading or hearing anything about the case outside of *311the courtroom, knowing Garcia or any of the other people involved in the case or their families, or telling the other jurors that he did. There had been “a little tussle” among the jurors, four of whom complained that Navarro had “disrespected” them. Moreover, the foreperson did not “let [him] talk” or express his opinion. Navarro had been on a jury three times before, and he knew the importance of deliberating upon the evidence presented at trial and the law as instructed by the judge, since “a man’s life [was] at stake.”
Jurors Otto, Walker and Ostolaza did not hear anyone mention having outside knowledge of the case or the people involved. Otto stated that some of the jurors “wondered” what had happened to Garcia.
According to jurors Watts and Ricketts, Navarro told the others that he “knew something” and asked if he could “say something.”
Juror Alvarez asserted that Navarro announced to the deliberating jury “in general that he knew more about [the case] than what was presented” and that he “knew about what happened back in the year 2000 about the involvement of the two [defendant and Garcia],” but the foreperson prevented him from going any further.
Juror Roberts overheard Navarro tell either Otto or Ostolaza that he knew what had happened in Garcia’s trial. However, jurors Payne and Delgado stated that Navarro asked the entire group if they “wanted to know what went on with the other case.”
Juror Brown thought that Navarro “was getting ready to say something or maybe I shouldn’t, you know, like as if he had outside information,” but was stopped by the foreperson. Specifically, Navarro had said “[s]omething about a lotto” and that Garcia had “changed his testimony.” She also “gather[ed]” from overhearing a conversation as she walked by that Navarro “knows people that know people.”
After questioning all the jurors, the court credited Navarro’s account that he did not possess any outside knowledge of the case. The court found that a majority of the jurors had a vague “perception” that Navarro was going to offer information not in evidence, and the jurors who thought “he did get something out” gave “inconsistent statements” and “some of them [made] absolutely no sense”; jurors Otto and Ostolaza denied having conversations with Navarro concerning outside information. The court noted that “there are all kinds of opportunity for misunderstanding about what gets said” in a jury room. For instance, a “juror says I know what happened here and people *312think that that means I have some information you don’t have.” Moreover, there was “some volatility between the foreperson and this juror,” and “she is, in his mind, telling him not to say things that he wants to say about the evidence.”
The trial court’s credibility findings, made after hearing and viewing the jurors, are entitled to great deference, and the record supports the court’s determination that there was merely a misunderstanding between Navarro, who was trying to express his opinions on the evidence, and some of the other jurors, who mistakenly interpreted his comments as indicating outside knowledge. Concur—Buckley, P.J., Mazzarelli, Ellerin and Catterson, JJ.